DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a second flip-flop unit including a second clock input terminal, a second data input terminal and a second data output terminal, wherein the second clock input terminal is respectively connected to the delay unit and the first data input terminal and is configured to receive the delayed synchronization signal; the second data input terminal is connected to the first clock input terminal and is configured to receive a clock signal; the second data output terminal is configured to output a target clock signal that is synchronized with the delayed synchronization signal”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 5 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a second flip-flop unit including a second clock input terminal, a second data input terminal and a second data output terminal, wherein the second clock input terminal is respectively connected to the delay unit and the first data input terminal and is configured to receive the delayed synchronization signal; the second data input terminal is connected to the first clock input terminal and is configured to receive a clock signal; the second data output terminal is configured to output a target clock signal that is synchronized with the delayed synchronization signal”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 8 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “controlling the delay unit to delay the received synchronization signal based on preset delay values; recording target clock signals from the second flip-flop unit in correspondence with each of the delay values; detecting a metastable state of the first flip-flop unit according to the recorded correspondence relationships between the delay values and the target clock signals”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845